|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

N|CHOLAS F. BELLEZZA,

Plaintiff :
v. : 3:17-CV-1884
(JUDGE MAR|AN|)
TERENCE F. DUFFY, M.D.,
Defendant
ORDER

AND NOW, THlS 1 A/L,/§/’ DAY OF FEBRUARY, 2019, upon de novo review of

Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 22), |T |S
HEREBY ORDERED THAT:

1. The R&R (Doc. 22) is ADOPTED for the reasons set forth therein.

2. Defendant’s Objections (Doc. 23) are OVERRULED. Defendant Duffy objects only to
the Magistrate Judge’s recommendation that Plaintiff be~granted leave to file an
Amended Comp|aint. While Defendant’s arguments in support of this action’s
dismissal with prejudice may be meritorious and ultimately form the basis for this
Court to dismiss this action with prejudice following the filing of another motion to
dismiss or a motion for summary judgment, for the reasons explained by the
Magistrate Judge, and in the interest of affording Plaintiff every reasonable
opportunity to set forth a colorable claim, Plaintiff will be afforded an opportunity to

cure the deficiencies identified in the R&R.

3. Defendant’s l\/lotion to Dismiss (Doc. 16) is GRANTED.

4. Plaintiff’s Comp|aint (Doc. 1) is DlSM|SSED WlTHOUT PREJUDICE. As Plaintiff
submitted an Amended Comp|aint on February 7, 2019, the Court deems the
Amended Comp|aint (Doc. 24) to have been filed.

5. The case is REMANDED to l\/|agistrate Judge Schwab for further proceedings

consistent with this Order.

 

Robert D\.lVl’aTl'a'ni
United States District Judge

